Citation Nr: 1117143	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied the Veteran's claim for an increased rating for his service-connected posttraumatic stress disorder, currently evaluated as 30 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Gulf Coast Veterans Health Care System.  Records in the file specifically document treatment at the VA facility, located in Biloxi, Mississippi, dated most recently in June 2004.  The Board notes, however, that the Veteran stated in his March 2006 VA examination that he has continued to receive ongoing treatment at the VA Gulf Coast Veterans Health Care System for care of his service-connected PTSD.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the VA Gulf Coast Veterans Health Care System for a time period ending in June 2004.  It does not appear, however, that the RO searched for any records for the period more recent than June 2004 from the VA Gulf Coast Veterans Health Care System; no such records are present in the file, nor is there evidence that the RO has sought these more recent treatment records.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for increase, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Gulf Coast Veterans Health Care System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

A review of the Veteran's claims file reflects that he was provided a VA psychiatric examination in March 2006, pursuant to his claim for an increased rating for his service-connected PTSD.  Report of that examination noted that the Veteran complained of nightmares, reduced concentration and interest in activities, as well as increased irritability and an exaggerated startle response.  He stated at the time that he avoided reading any news of the current wars overseas and reported that he had interruptions in his sleep and had experienced passive suicidal ideation.  He was further noted by his VA examiner to complain of recurrent intrusive thoughts as well as detachment from others and impaired memory of his in-service traumas.  

The Veteran, through his representative, stated in an April 2011 informal hearing presentation that his PTSD has worsened since the date of his last VA examination in March 2006.  In that connection, the Board notes that the Veteran's representative specifically stated that the Veteran's PTSD symptomatology has worsened and deteriorated since the March 2006 VA examination.  The Board notes in addition that this examination occurred more than five years ago. 

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran, through his representative, has claimed that his PTSD has worsened since his last examination, which occurred over five years ago.  In light of these complaints, therefore, a remand is required to have examiners supplement the record with a report regarding the current severity of the Veteran's PTSD.  Under these circumstances, the Veteran must be scheduled to undergo psychiatric examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the originating agency must explain the type of evidence that is his ultimate responsibility to submit.  The letter must clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  The agency of original jurisdiction (AOJ) must obtain from the VA Gulf Coast Veterans Health Care System any available medical records pertaining to the Veteran's examination or treatment at the Biloxi campus, or any facility affiliated with the VA Gulf Coast Veterans Health Care System, at any time from June 2004 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After securing any additional records, the Veteran must be scheduled for psychiatric evaluation and a TDIU evaluation at an appropriate VA medical facility and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the physician(s) designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's PTSD symptoms.  A global assessment of functioning (GAF) score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should be given to whether any "staged" rating is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished an appropriate supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


